Exhibit 10.3

BARNES GROUP INC.

AMENDMENT NO. 4 TO NOTE AGREEMENT

As of February 23, 2006

To each of the Current Noteholders

Named in Annex 1 hereto

Ladies and Gentlemen:

Barnes Group Inc., a Delaware corporation (hereinafter, the “Company”), together
with its successors and assigns, agrees with you as follows:

1. PRELIMINARY STATEMENTS.

1.1 Note Issuance, etc.

The Company issued and sold $60,000,000 aggregate principal amount of its 8.59%
Senior Notes due November 21, 2008 (as may be amended, restated or otherwise
modified from time to time, the “Notes”) pursuant to separate Note Agreements,
each dated as of November 21, 2000, entered into by and among the Company and
each of the Purchasers listed on Exhibit A attached thereto, as amended by
Amendment No. 1 to Note Agreement dated as of February 21, 2002, between the
Company and each of the Persons identified on Annex 1 attached thereto,
Amendment No. 2 dated as of February 5, 2003, between the Company and each of
the Persons identified on Annex 1 attached thereto and Amendment No. 3 dated as
of January 11, 2006, between the Company and each of the Persons identified on
Annex 1 attached thereto (the “Existing Note Agreement” and, as amended by this
Amendment No. 4 to Note Agreement (this “Amendment Agreement”), the “Note
Agreement”). The register for the registration and transfer of the Notes
indicates that the Persons named in Annex 1 hereto (collectively, the “Current
Noteholders”) are currently the holders of the outstanding principal amount of
the Notes as set forth next to such holder’s name on Annex 1.

2. DEFINED TERMS.

Capitalized terms used herein and not otherwise defined herein have the meanings
ascribed to them in the Note Agreement.



--------------------------------------------------------------------------------

3. AMENDMENT.

Subject to Section 5, the Existing Note Agreement is hereby amended by this
Amendment Agreement in the manner specified below in this Section 3 (the
foregoing referred to herein as the “Amendment”).

3.1 Amendment to Section 7.16 of the Existing Note Agreement.

Section 7.16 of the Existing Note Agreement is hereby amended, by deleting “and”
from the end of subsection “(g)”, relettering subsection “(h)” as a new
subsection “(i)” and adding a new subsection “(h)” to read as follows:

“(h) Investments by the Company in capital stock of any Person whose business is
similar to the businesses conducted by the Company and its Subsidiaries or
businesses reasonably related or incidental thereto, in an aggregate amount not
to exceed $30,000,000 outstanding at any time; and”

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

To induce you to enter into this Amendment Agreement and to consent to the
Amendment, the Company represents and warrants as follows:

4.1. Organization, Power and Authority, etc.

The Company is a corporation, duly incorporated and validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to enter into and perform its obligations under this
Amendment Agreement.

4.2. Legal Validity.

The execution and delivery of this Amendment Agreement by the Company and
compliance by the Company with its obligations hereunder: (a) are within the
corporate powers of the Company; and (b) are legal and do not conflict with,
result in any breach of, constitute a default under, or result in the creation
of any Lien upon any Property of the Company under the provisions of: (i) any
charter instrument or bylaw to which the Company is a party or by which the
Company or any of its Properties may be bound, (ii) any order, judgment, decree
or ruling of any court, arbitrator or governmental authority applicable to
either the Company or any of its Properties or (iii) any agreement or instrument
to which the Company is a party or by which the Company or any of its Properties
may be bound or any statute or other rule or regulation of any governmental
authority applicable to the Company or any of its Properties.

This Amendment Agreement has been duly authorized by all necessary action on the
part of the Company, has been executed and delivered by a duly authorized
officer of the Company, and constitutes a legal, valid and binding obligation of
the Company, enforceable in accordance with its terms, except that
enforceability may be limited by applicable bankruptcy,

 

2



--------------------------------------------------------------------------------

reorganization, arrangement, insolvency, moratorium, or other similar laws
affecting the enforceability of creditors’ rights generally and subject to the
availability of equitable remedies.

4.3. No Defaults.

No event has occurred and no condition exists that, upon the execution and
delivery of this Amendment Agreement, would constitute a Default or an Event of
Default.

5. EFFECTIVENESS OF THE AMENDMENT.

The Amendment shall become effective as of the first date written above (the
“Effective Date”) upon:

(a) execution and delivery of a counterpart of this Amendment Agreement by the
Company and by holders of 66 2/3% of aggregate outstanding principal amount of
Notes;

(b) delivery by the Company to the Current Noteholders’ counsel of a fully
executed copy of Amendment No. 1 to Second Amended and Restated Revolving Credit
Agreement dated as of February 8, 2006, by and among Bank of America, N.A., as
administrative agent, the lenders party thereto, the Company and Barnes Group
Switzerland GmbH, Nevis Branch, in form and substance satisfactory to the
Current Noteholders;

(c) delivery by the Company to the Current Noteholders’ counsel of a fully
executed copy of Amendment No. 4 to Note Agreement dated the date hereof to
those separate Note Agreements, each dated as of November 12, 1999, (as amended
by Amendment No. 1 to Note Agreement dated as of February 5, 2003, entered into
by and among 3031786 Nova Scotia Company (“3031786”) and each of the Purchasers
listed on Schedule A attached thereto and by the Assumption and Amendment
Agreement dated as of August 26, 2005, by and among 3031786, the Company and
each the Persons identified on Schedule A and Schedule B attached thereto,
whereby the Company assumed the obligations of 3031786 under the said 1999 Note
Agreement and the Nova Scotia Notes) and by Amendment No. 3 to Note Agreement
dated as of January 11, 2006, entered into by and among the Company and each of
the Persons identified on Annex 1 attached thereto (the “1999 Note Agreement”);
and

(d) the Company shall have paid the fees and expenses of the Current
Noteholders’ special counsel as provided in Section 6.

6. EXPENSES.

Whether or not the Amendment becomes effective, the Company will promptly (and
in any event within thirty days of receiving any statement or invoice therefor)
pay all fees, expenses and costs relating to this Amendment Agreement,
including, but not limited to, the reasonable fees of the Current Noteholders’
special counsel, Bingham McCutchen LLP, incurred in connection with the
preparation, negotiation and delivery of this Amendment Agreement and any other
documents related thereto. Notwithstanding the foregoing, the Company will on
the Effective Date, pay the fees and expense of Bingham McCutchen LLP incurred
through the

 

3



--------------------------------------------------------------------------------

Effective Date. Nothing in this Section shall limit the Company’s obligations
pursuant to Section 1.5 of the Existing Note Agreement.

7. MISCELLANEOUS.

7.1. Part of Existing Note Agreement; Future References, etc.

This Amendment Agreement shall be construed in connection with and as a part of
the Existing Note Agreement and, except as expressly amended by this Amendment
Agreement, all terms, conditions and covenants contained in the Existing Note
Agreement are hereby ratified and shall be and remain in full force and effect.
Any and all notices, requests, certificates and other instruments executed and
delivered after the execution and delivery of this Amendment Agreement may refer
to the Existing Note Agreement without making specific reference to this
Amendment Agreement, but nevertheless all such references shall include this
Amendment Agreement unless the context otherwise requires.

7.2. Counterparts; Effectiveness.

This Amendment Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Delivery of an executed signature page by facsimile transmission or e-mail
transmission of an adobe file format document (also known as a PDF file) shall
be effective as delivery of a manually signed counterpart of this Amendment
Agreement.

7.3. Governing Law.

THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF
CONNECTICUT EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN
CONNECTICUT.

[Remainder of page intentionally left blank; next page is signature page.]

 

4



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please so indicate by signing the
acceptance below on the accompanying counterpart of this Amendment Agreement and
returning it to the Company, whereupon it will become a binding agreement among
each of you and the Company.

 

BARNES GROUP INC.

By  

/S/ Lawrence W. O’Brien

Name:   Lawrence W. O’Brien Title:   Vice President and Treasurer By:  

/S/ William C. Denninger

Name:   William C. Denninger Title:  

Senior Vice President, Finance and

Chief Financial Officer

 

[Signature page to Barnes Group Inc. Amendment No. 4 to 2000 Note Agreement]



--------------------------------------------------------------------------------

The foregoing Amendment Agreement is hereby accepted as of the date first above
written.

 

THE PRUDENTIAL INSURANCE

COMPANY OF AMERICA

By:  

/S/ Paul Meiring

Name:   Paul Meiring Title:   Vice President

 

[Signature page to Barnes Group Inc. Amendment No. 4 to 2000 Note Agreement]



--------------------------------------------------------------------------------

ALLSTATE LIFE INSURANCE COMPANY By:  

/S/ Robert B. Bodett

Name:   Robert B. Bodett By:  

/S/ Jerry D. Zinkula

Name:   Jerry D. Zinkula   Authorized Signatories

 

[Signature page to Barnes Group Inc. Amendment No. 4 to 2000 Note Agreement]



--------------------------------------------------------------------------------

NATIONWIDE LIFE INSURANCE COMPANY By:  

/S/ Joseph P. Young

Name:   Joseph P. Young Title:   Authorized Signatory NATIONWIDE LIFE AND
ANNUITY INSURANCE COMPANY By:  

/S/ Joseph P. Young

Name:   Joseph P. Young Title:   Authorized Signatory NATIONWIDE INDEMNITY
COMPANY By:  

/S/ Joseph P. Young

Name:   Joseph P. Young Title:   Authorized Signatory

 

[Signature page to Barnes Group Inc. Amendment No. 4 to 2000 Note Agreement]



--------------------------------------------------------------------------------

Annex 1

CURRENT NOTEHOLDERS AND

CURRENT OUTSTANDING PRINCIPAL AMOUNT

 

Current Noteholders

   Outstanding Principal
Amount of Notes

The Prudential Insurance Company of America

   $ 35,000,000

Allstate Life Insurance Company

   $ 15,000,000

Nationwide Life Insurance Company

   $ 4,000,000

Nationwide Life and Annuity Insurance Company

   $ 2,000,000

Nationwide Indemnity Company

   $ 4,000,000

TOTAL

   $ 60,000,000

 

Annex 1